In partition. Story moved that moneys, paid into Court for the use of owners unknown, pursuant to the statute, (sess. 36, ch. 100, s. 7, 1 R. L. 511,) be paid over to two persons who claimed it. He produced proof that the proper notice of the motion had been given, and because the sum claimed by each was small, being but about $225, and it appeared that the claimants were men of large fortunes, the Court did not require the security to refund which they are authorized by the statute to demand in their discretion.
Rule accordingly.
Savage, Ch. J. was absent.